STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




SEPARATION AGREEMENT AND GENERAL RELEASE


This SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) dated July 11,
2017 (the “Agreement Date”), is by and between Timothy F. Daniels (“Executive”)
and Laureate Education, Inc. (together with its successors and assigns, the
“Company” or “Laureate”, and together with Executive, a “Party”).
WHEREAS, Executive is employed by the Company on an “at-will” basis and has been
on assignment working in London pursuant to an International Letter of
Assignment dated November 15, 2015 (the “Assignment Letter”);
WHEREAS, the Company and Executive now desire to set forth the terms and
conditions of Executive’s continued employment through and termination of
employment with the Company on December 31, 2017, or such earlier date
determined by the Company (the effective date Executive’s employment terminates
shall be referred to as the “Separation Date”); and
WHEREAS, the Parties desire and intend to fully settle, release, and resolve any
and all claims arising out of or relating in any way to Executive’s employment
or termination of employment with the Company, on the terms and conditions set
forth below.
NOW, THEREFORE, in consideration of the releases, promises, covenants,
understandings, obligations, and agreements contained herein, the receipt and
adequacy of which are hereby acknowledged, the Parties agree as follows:
1.Separation from Employment.
a.Separation Date; Resignations. From the Agreement Date through the Separation
Date, Executive will continue to perform services faithfully in the position of
CEO EMEAA reporting to Mr. Douglas Becker, the Company’s Chairman/CEO. Effective
as of the Separation Date, Executive’s employment with the Company will
terminate and Executive will resign as an officer of the Company and as an
officer and/or director, as applicable, of all of its affiliated entities.
Following the Separation Date, Executive shall have no role or relationship with
the Company except as provided in Section 11 below. The Company will pay
Executive his regular


1

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




base salary, at an annualized rate of 600,000 USD, through the Separation Date
and will pay Executive, in the first payroll cycle following the Separation
Date, for any unused vacation accrued through the Separation Date. The Company
will also promptly pay, or reimburse Executive for, reasonable business expenses
incurred prior to the Separation Date, pursuant to the Company’s expense
reimbursement policy.
b.Benefits. The Company will continue to provide the benefits outlined in the
Assignment Letter under the headings “Benefits, Vacation and Holidays”, “Housing
and Utilities”, “Goods and Services”, “Transportation”, “Club Membership”, “Home
Leave”, “Non-Accompanying Dependent Travel”, and “Compassionate Leave”, in each
case through the Separation Date. To the extent that Executive is currently
participating in the Company’s group health, welfare benefit and/or retirement
plans, Executive’s participation as an employee will continue until the
Separation Date, when it will end. After that, to the extent provided by the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), Executive
will be eligible to continue his group health coverage at his own expense.
Executive will receive a separate notice explaining his right to continuation of
his group health coverage under COBRA.
2.Separation Benefits. Provided that Executive (i) timely executes this
Agreement, (ii) does not timely revoke this Agreement, (iii) executes a
supplemental release of claims in substantially the form attached to this
Agreement (the “Second Release”) on, or within 15 days following, the Separation
Date, (iv) does not timely revoke the Second Release, and (v) has not committed
a material breach of this Agreement or (other than in connection with carrying
out his duties for the Company while employed, in good faith) acted in a manner
(or failed to take action) that has caused, or should reasonably be expected to
cause, significant harm to the Company and that has remained uncured for fifteen
(15) days after the Company delivers written notice to Executive describing the
breach, action, or inaction in reasonable detail and requesting cure, the
Company will provide Executive with the following payments and benefits to which
he was not otherwise entitled (the “Separation Benefits”):
a.A separation payment equal to 600,000 USD, less applicable taxes and
withholdings, payable in a single lump sum on the Company’s first regular
payroll date that follows


2

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




the “Second Release Effective Date” (as defined in the Second Release), and in
no event later than March 15, 2018, provided that the Second Release Effective
Date occurs before such date.
b.An amount equal to Executive’s 2017 annual bonus (with a total target amount
of $600,000) paid at target for the corporate performance component (80%) and
with the individual performance component (20%) subject to attainment of
individual performance goals, as determined in good faith by the Company’s
Chairman/CEO, less applicable taxes and withholdings, payable in a single lump
sum in the Company’s payroll on the first regular payroll date that follows the
Second Release Effective Date, and in no event later than March 15, 2018,
provided that the Second Release Effective Date occurs before such date.
c.An amount equal to Executive’s 2016 performance year long term bonus (“LTB”)
of 267,910 USD, less applicable taxes and withholdings, payable in a single lump
sum in the Company’s payroll on the first regular payroll date that follows the
Second Release Effective Date, and in no event later than March 15, 2018,
provided that the Second Release Effective Date occurs before such date.
d.An amount equal to 300,000 USD, less applicable taxes and withholdings, if the
Company’s Chairman/CEO determines in good faith that the EMEAA EBITDA target is
achieved at no less than 98% for the 2017 performance year LTB, subject to such
adjustments specific to EMEAA EBITDA as the Company’s Chairman/CEO may deem
appropriate, in his reasonable discretion, based on EMEAA’s 2017 regional
performance, payable in a single lump sum in the Company’s payroll on the first
regular payroll date that follows the Second Release Effective Date, and in no
event later than March 15, 2018, provided that the Second Release Effective Date
occurs before such date.
e.An additional payment in connection with Executive’s assistance in the
Company’s divestiture of certain assets (“Project Bridge”):
i.
In an amount equal to 250,000 USD, less applicable taxes and withholdings,
payable in 2018, if, the Company receives at least 300,000,000 USD in net
proceeds from Project Bridge on or before June 30, 2018;



3

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




ii.
or, in an amount up to 250,000 USD (as determined by the Company’s Chairman/CEO
in his sole, subjective, discretion) if the Company receives less than
300,000,000 USD in net proceeds but deems Project Bridge a success and
determines that Executive played a significant role in maintaining operational
stability and assisting in the divestiture process.

in either case, payable on the first regular payroll date that follows the
Second Release Effective Date, and in no event later than July 15, 2018,
provided that the Second Release Effective Date occurs before such date.
f.The Company will pay and arrange for relocation of Executive and his spouse
including air travel, return shipment of belongings and household goods
(including Executive’s canine), two (2) weeks temporary living expenses in
London, United Kingdom, removal of items in permanent storage, and other
reasonable miscellaneous expenses incurred in Executive’s return move to the
United States. Relocation support will also a miscellaneous relocation expense
allowance of USD 10,000. Amounts paid under this Section 2f will be tax
equalized in accordance with 2g.
g.The tax equalization and tax preparation assistance described under the
heading "Taxes" in the Assignment Letter will continue to apply for as long as
it takes to resolve any international assignment related tax issues arising from
Executive’s employment by, or compensation from, Laureate. Any liabilities
between Executive and Laureate will be determined and settled in accordance with
Laureate’s tax equalization methods in a manner consistent with Laureate and the
Executive’s past practice while Executive has been on international assignment.


3.Equity. Executive will continue to vest in his outstanding equity grants
consistent with the terms and conditions of the Company’s 2013 Long-Term
Inventive Plan (as amended from time to time, the “2013 Plan”) and applicable
grant agreements (collectively the “Equity Documents”) as an employee through
the Separation Date. Notwithstanding anything to the contrary in the Equity
Documents, if the Company terminates Executive’s employment before December


4

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




31, 2017 other than for Cause (as such term is defined in the Equity Documents)
and provided Executive is not found to have materially breached this Agreement,
the Company will recommend to the Compensation Committee of its Board of
Directors (the “Committee”) that the Company accelerate the vesting of
Executive’s unvested PSUs and stock options so that the number of such PSUs and
stock options that otherwise would have vested had Executive remained employed
through December 31, 2017 will become vested effective as of the date of such
termination of employment (the “Accelerated Vesting”). Executive acknowledges
and agrees that approval of the Accelerated Vesting will be determined by the
Committee in its sole discretion as Administrator of the 2013 Plan. The
following summarizes the effect of the termination of Executive’s employment
pursuant to this Agreement on Executive’s remaining equity compensation grants
under the Company’s 2013 Long-Term Incentive Plan:
a.Performance Share Units. Pursuant to Executive’s Performance Share Unit
(“PSU”) grant dated October 2, 2013, if Executive remains continuously employed
through December 31, 2017 or if the Committee approves the Accelerated Vesting,
up to 8,692 PSUs remain eligible to become vested based on the Compensation
Committee’s determination of performance for the 2017 fiscal year, which
determination will be made in 2018. If Executive’s employment is terminated by
the Company for Cause, or by him voluntarily, prior to December 31, 2017, such
PSUs will be immediately forfeited and of no further effect. All unvested PSUs
held by Executive, including the PSUs granted to Executive by agreement dated
October 25, 2016, will be forfeited and of no further effect on the Separation
Date.
b.Restricted Stock Units. Pursuant to Executive’s Restricted Stock Unit grant
dated October 25, 2016, all RSUs that are subject to that grant will be
forfeited and of no further effect on the Separation Date.
c.Stock Option. Pursuant to Executive’s Stock Option Agreement dated October 2,
2013 (the “Option”), reflecting Executive’s Option to purchase up to 192,307
shares at an exercise price of 23.20 USD per share (adjusted for the repricing
effective June 17, 2016), if Executive remains continuously employed through
December 31, 2017, or the Committee approves the Accelerated Vesting, Executive
will become vested in an additional 27,474 time-vested Option


5

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




shares on December 31, 2017, and will remain eligible to become vested in up to
an additional 10,989 performance-vested Option shares based on the Compensation
Committee’s determination of performance for the 2017 fiscal year, which
determination will be made in 2018 (the “2017 Performance Tranche”). Except as
set forth in the final sentence of this Section 3c, the 2017 Performance Tranche
will remain outstanding until the Administrator determines whether the
applicable Equity Value Target has been achieved and will become vested and
exercisable if and when the Administrator determines that the applicable Equity
Value Target has been achieved and will be forfeited without becoming vested on
the date the Administrator determines that the Applicable Equity Value Target
has not been achieved. Executive will have until the 90th day after the
Separation Date, or solely with respect to the 2017 Performance Tranche, the
90th day after the date on which the Administrator determines whether or not the
applicable Equity Value Target has been achieved, as applicable, to exercise the
Option to purchase shares, on which day the Option will expire and be of no
further effect. If Executive’s employment is terminated by the Company for
Cause, or by him voluntarily, prior to December 31, 2017, all unvested Option
shares will be immediately forfeited and of no further effect.
d.All equity grants described herein reflect the Company’s 4 to 1 reverse stock
split in January 2017.
4.Tax Matters.
a.Withholding. The Company will withhold required federal, state, local and
foreign taxes from any and all payments contemplated by this Agreement and make
all tax reporting it determines it should make based on this Agreement.
b.Section 409A. The Company intends that this Agreement complies with or
satisfies an exemption from application of Section 409A of the Internal Revenue
Code of 1986, as amended, and the applicable guidance thereunder (“Section
409A”). The preceding provision, however, shall not be construed as a guarantee
by the Company of any particular tax effect to Executive under this Agreement.
For purposes of Section 409A, the right to a series of installment payments
under this Agreement shall be treated as a right to a series of separate
payments. The reimbursement of expenses or provision of in-kind benefits
pursuant to this Agreement shall be


6

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




subject to the following conditions: (1) the expenses eligible for reimbursement
or the amount of in-kind benefits provided in one taxable year shall not affect
the expenses eligible for reimbursement or the amount of in-kind benefits
provided in any other taxable year; (2) the reimbursement of an eligible expense
shall be made no later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit. If a
payment obligation under this Agreement or other compensation arrangement arises
on account of Executive’s separation from service while Executive is a
“specified employee” (as defined under Section 409A), any payment of “deferred
compensation” (as defined under Treasury Regulation Section 1.409A-1(b)(1),
after giving effect to the exemptions in Treasury Regulation Sections
1.409A-1(b)(3) through (b)(12)) that is scheduled to be paid within six (6)
months after such separation from service shall accrue without interest and
shall be paid within 15 days after the end of the six-month period beginning on
the date of such separation from service or, if earlier, within 15 days after
the appointment of the personal representative or executor of Executive’s estate
following his death. Tax equalization payments, if any, will be made no later
than the end of the second taxable year of Executive beginning after the taxable
year in which his U.S. Federal income tax return is required to be filed
(including any extensions) for the year to which the compensation subject to the
tax equalization payment relates, or, if later, the second taxable year of
Executive beginning after the latest such taxable year in which his foreign tax
return or payment is required to be filed or made for the year to which the
compensation subject to the tax equalization payment relates. If any Separation
Benefits are considered “deferred compensation” subject to Section 409A and the
period to consider and revoke the Second Release spans two tax years, the
Separation Benefits will be paid in the second tax year regardless of when it
becomes effective (so long as it does become effective).
c.Responsibility for Taxes. Other than the Company’s obligation and right to
withhold federal, state and local taxes and to pay the employer portion of FICA,
and its tax equalization obligations, Executive will be responsible for any and
all taxes, interest, and penalties that may be imposed with respect to payments
contemplated by this Agreement (including, but not limited to, those imposed
under Section 409A).


7

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




5.Acknowledgments. Executive acknowledges and agrees that the Separation
Benefits exceed any payment, benefit, or other thing of value to which Executive
might otherwise be entitled under any policy, plan, or procedure of the Company
or under applicable law. Executive acknowledges and agrees that the payments and
benefits set forth in this Agreement constitute the entirety of the compensation
and benefits of any nature due to Executive by the Company. Executive
specifically acknowledges and agrees that, in exchange for the Separation
Benefits provided pursuant to this Agreement, Executive waives and relinquishes,
to the extent set forth in Section 6, any claim or right to any payment or any
other benefit (if any) due or provided pursuant to his employment with the
Company. For the avoidance of doubt, Executive specifically acknowledges and
agrees that Executive does not dispute the wages that have been paid to
Executive and that, other than as provided in this Agreement, no other
compensation, salary, bonus payments, severance payments, equity, debt or option
grants, or any other amounts are due and owing to Executive from the Company,
either in connection with Executive’s employment or otherwise, or pursuant to
any other agreement or arrangement.
6.General Release of All Claims.
a.General Release. “Executive” (defined for the purpose of this Section as
Executive and Executive’s agents, representatives, attorneys, assigns, heirs,
executors, and administrators) fully and unconditionally releases the “Released
Parties” (hereby defined as the Company and any of its parents, equity holders,
affiliates, subsidiaries, predecessors, successors, and assigns, and any of its
past or present employees, officers, partners, members, managers, portfolio
companies, trustees, investors, agents, insurers, attorneys, administrators,
officials, directors, shareholders, divisions, employee benefit plans, and the
sponsors, fiduciaries, or administrators of employee benefit plans) from, and
agrees not to bring any action, proceeding or suit against any of the Released
Parties regarding, any and all known or unknown claims, causes of action,
liabilities, damages, fees, or remunerations of any sort, arising out of or in
any way related to events, acts, conduct, or omissions occurring at any time up
to and including the Effective Date, including but not limited to claims:


8

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




i.arising out of or in any way related to Executive’s employment with from the
Company, or termination of that employment or Executive’s equity interests in
the Company; and/or
ii.for violation of any written or unwritten contract, agreement, policy,
benefit plan, retirement or pension plan, equity incentive or option plan or
agreement with the Company, or covenant of any kind, or failure to pay wages,
bonuses, employee benefits, other compensation, attorneys’ fees, damages, or any
other remuneration; and/or
iii.for discrimination, harassment, or retaliation on the basis of any
characteristic protected under applicable law, including but not limited to
race, color, national origin, sex, sexual orientation, religion, immigration
status, disability, marital or parental status, age, union activity or other
protected activity; and/or
iv.for violation of, or denial of protection or benefits under, any statute,
ordinance, employee order, or regulation, including but not limited to claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act (“ADEA”),
the Older Workers Benefit Protection Act, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993 (“FMLA”), the Workers’ Adjustment and
Retraining Notification, the Employee Retirement Income Security Act of 1974,
the Equal Pay Act, the National Labor Relations Act (the “NLRA”), the
Rehabilitation Act of 1973, Sections 1981 through 1988 of Title 42 of the United
States Code, the Genetic Information Nondiscrimination Act, Maryland’s
anti-discrimination statute (MD. CODE ANN., STATE GOV’T §§ 20-101 to 20-1203),
the Maryland Constitution, each as may have been amended, or any other federal,
state or local law, statute, ordinance, or any other federal, state or local
statute, ordinance, or regulation regarding employment, termination of
employment, wage and hour issues, discrimination, harassment, retaliation, or
other employment-related matter; and/or
v.for violation of any public policy or common law of any state relating to
employment or personal injury, including but not limited to claims for wrongful
discharge, defamation, invasion of privacy, infliction of emotional distress,
fraud, negligence, or interference with contract; and/or


9

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




vi.for any breach of fiduciary duty, or implied duty of good faith, or any other
similar duty or obligation, or any matter related to Executive’s employment with
the Company.
b.ADEA Waiver and Effective Date. Executive acknowledges that he is knowingly
and voluntarily waiving and releasing any rights he may have under the ADEA, and
that the consideration given to him for the waiver and release in this Agreement
is in addition to anything of value to which he was already entitled. Executive
further acknowledges that he has been advised by this writing, as required by
the ADEA and the Older Workers Benefit Protection Act, that: (a) his waiver and
release does not apply to any rights or claims that may arise after the date he
signs this Agreement; (b) he should consult with an attorney prior to signing
this Agreement (although he may voluntarily decide not to do so); (c) he has
twenty-one (21) days to consider this Agreement (although he may choose
voluntarily to sign this Agreement sooner); (d) he has seven (7) days following
the date he executes this Agreement to revoke this Agreement; (e) this Agreement
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after Executive signs this
Agreement provided that he does not revoke it (the “Effective Date”). If
Executive revokes this Agreement before the Effective Date, Executive will not
be entitled to the Separation Benefits under this Agreement. Nothing in this
Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law.
c.Excluded Claims. Notwithstanding the broad scope of the general release, the
following are not included in the Released Claims (the “Excluded Claims”): (i)
any rights or claims for indemnification or advancement that Executive may have
pursuant to any written indemnification agreement with the Company or any of its
affiliates to which Executive is a party, or the charter, bylaws, or operating
agreements of the Company or any of its affiliates, or under applicable law;
(ii) any rights that, as a matter of law, whether by statute or otherwise, may
not be waived, such as claims for workers’ compensation benefits or unemployment
insurance benefits; however, to the extent permitted by law, Executive waives
any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on any Excluded Claims in which any of
the Released


10

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




Parties is a party; (iii) any rights to welfare, retirement, 401(k), vacation
pay, COBRA, or pension benefits that Executive or his beneficiaries may have;
and (iv) any rights arising under, or preserved by, this Agreement. In addition,
nothing in this Agreement prevents Executive from filing a charge or complaint,
reporting to, cooperating with, communicating with, or participating in any
proceeding before the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, the
United States Department of Labor, the National Labor Relations Board, or other
similar state or local agency (the “Government Agencies”), or from exercising
any rights pursuant to Section 7 of the NLRA, or from taking any action
protected under the whistleblower provisions of any federal securities law (all
the activities described in this sentence being “Protected Activities”), none of
which activities shall constitute a breach of the release, cooperation,
non-disparagement or confidentiality clauses of this Agreement. Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information to any Parties other than
the Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications, and that any such disclosure without the Company’s written
consent shall constitute a material breach of this Agreement.
d.Representations. By his signature below, Executive represents that: (a) the
consideration given to him in exchange for the waiver and release in this
Agreement is in addition to anything of value to which he was already entitled;
(b) Executive has been provided by the Company all wages, severance, vacation,
benefits, commissions, bonuses, expense reimbursements, or other amounts owed to
Executive by the Company, other than amounts and other benefits to which he has
a right under the terms of this Agreement and that have not yet been provided;
(c) Executive has not been denied any request for leave to which he believes he
was legally entitled, and Executive was not otherwise deprived of any of his
rights under the FMLA or any similar state or local statute; (d) Executive is
knowingly and voluntarily executing this Agreement waiving and releasing any
claims he may have as of the date he executes it; and (e) he has not assigned or


11

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




transferred, or purported to assign or transfer, to any person, entity, or
individual whatsoever, any of the Released Claims. Executive affirms that he has
not filed or caused to be filed, and is not presently a party to, a Released
Claim against any of the Released Parties. Executive further affirms that he has
no known workplace injuries or occupational diseases for which Executive has not
already filed a claim. Executive represents and warrants that he has not
willfully engaged in conduct that would constitute fraud or material dishonesty
with respect to his job duties for the Company.
e.The Company represents as of the date hereof that none of Douglas L. Becker ,
Eilif Serck-Hanssen, Robert Zentz, nor Ricardo Berckemeyer is currently aware of
any claim that the Company, or any other Released Party, may have against
Executive that arises out of or in any way relates to events, acts, conduct, or
omissions occurring at any time up to and including the Effective Date, other
than claims or rights arising under, or expressly preserved by, this Agreement.
7.Post-Termination Obligations. Executive acknowledges and agrees that the
post-employment obligations and restrictions in the Confidentiality,
Non-Competition and Non-Solicit Agreement by and between the Company and the
Executive (“Confidentiality Agreement”) remain in effect and Executive hereby
agrees to comply with such obligations and restrictions. In addition, Executive
will continue to be subject to the restrictions of the Management Stockholder’s
Agreements dated October 25, 2016 and October 2, 2013, and to Executive’s
lock-up letter agreement dated January 1, 2017, with Credit Suisse Securities
(USA) LLC, Morgan Stanley & Co. LLC, and Barclays Capital Inc. There shall be no
contractual or similar restrictions on Executive’s post-employment activities
other than those set forth in the documents referred to in this Section 7, those
set forth elsewhere in this Agreement.
8.Return of Company Material. Executive agrees that he has returned, or will
return to the Company not later than fifteen (15) days after the Separation
Date, or will (in the case of documents, electronic files, and the like) destroy
not later than fifteen (15) days after the Separation Date, all Company property
including, without limitation, all keys, phones, access cards, credit cards,
computers, hardware, software, documents, records, policies, marketing
information, design information, specification and plans, database information
and lists, and any other property or information that he may have relating to
the Company or reflecting or embodying its confidential


12

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




and proprietary information. Executive agrees that he will make a diligent
search to locate any such documents, property and information within the
required timeframe. In addition, Executive agrees to furnish to the Company any
personal computers, storage devices, media, or network/web-based storage
services (including any cloud accounts) on which Company documents or work
product may be stored so that the Company may recover such documents and work
product and delete it from Executive’s personal property before returning such
property to Executive. Executive agrees that, after the applicable timeframes
noted above, he will neither use nor possess any Company property.
Notwithstanding anything in this Agreement or elsewhere to the contrary,
Executive and Company agree that Executive will be permitted (i) to retain his
Company owned cell phone (and the phone number associated with that cell phone),
tablet, and laptop, provided however, that the Company has to its satisfaction
deleted or removed all Company software, documents, or work product stored
thereupon any of them, and (ii) to retain, and use appropriately (e.g., not in
violation of any of his post-employment restrictions), (x) his rolodex (and
electronic equivalents) and (y) documents and information relating to his
personal entitlements and obligations.
9.No Disparagement or Encouragement of Claims. Executive shall not (x) encourage
or assist any person or entity who may file, or has filed, a lawsuit, charge,
claim or complaint against the Released Parties (as defined in Section 6 above)
or (y) (other than in connection with carrying out his duties for the Company
while employed, in good faith) make any oral or written statement that
disparages or places any of the Released Parties (including any of their
respective past or present officers, employees, products or services, and
policies or practices) in a false or negative light. The Company will instruct
its executive officers not to make any oral or written statement that disparages
or places Executive in a false or negative light. Nothing in this Agreement or
elsewhere shall prevent any person or entity from engaging in Protected Activity
or responding to a lawful subpoena or complying with any legal obligation;
provided, if Executive receives any subpoena or becomes subject to any legal
obligation that implicates this Section, Executive will provide prompt written
notice of that fact to the Company to the attention of Mr. Sean Mulcahy, Vice
President and Assistant General Counsel, or his successor, and enclose a copy of
the subpoena and any other documents describing the legal obligation, unless the
Executive is engaging in Protected Activity or such notice is prohibited by
applicable law.


13

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




10.No Admission of Liability. This Agreement does not constitute an admission by
the Company that any action it took with respect to Executive was wrongful,
unlawful, or susceptible of inflicting any damages or injury on Executive, and
the Company specifically denies any wrongdoing. This Agreement is entered into
solely to resolve fully all matters related to or arising out of Executive’s
employment with and separation from the Company, and neither this Agreement nor
testimony regarding its execution or implementation may be admitted or used as
evidence in a subsequent proceeding of any kind, except one alleging a breach of
this Agreement.
11.Cooperation. The Parties agree that certain matters in which Executive has
been involved during his employment may necessitate his cooperation with the
Company in the future. Accordingly, during the time that Executive is receiving
payments under this Agreement, to the extent reasonably requested by the Company
and subject to such reasonable conditions as Executive may reasonably establish,
Executive agrees to cooperate in connection with matters arising out of his
service to the Company; provided that, the Company will make reasonable efforts
to minimize disruption to Executive’s other activities. The Company shall
reimburse Executive for reasonable out-of-pocket expenses incurred in connection
with such cooperation.
12.Confidentiality of Agreement. Except as may be specifically required by law
or as reasonably necessary to enforce rights arising under, or preserved by,
this Agreement, Executive will not in any manner disclose or communicate any
part of this Agreement to any other person except Executive’s spouse,
accountants, financial advisors, tax advisors, and/or attorneys. Before any such
authorized disclosure, Executive will inform each such person to whom disclosure
is to be made that every term of this Agreement is confidential and obtain such
person’s agreement to maintain the confidentiality of the entire Agreement.
Executive affirms that Executive has not done anything before signing this
Agreement that would violate this Section. If Executive is specifically required
by law to disclose any of the terms of this Agreement (other than as part of tax
filings), Executive will provide prompt written notice of that fact to the
Company to the attention of Mr. Sean Mulcahy, or his successor, and enclose a
copy of the subpoena and any other documents describing the legal obligation,
unless Executive is engaging in Protected Activity or such notice is prohibited
by applicable law.


14

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




13.Severability; Waiver. The provisions of this Agreement shall be severable
such that the invalidity of any provision shall not affect the validity of other
provisions; provided, however, that if a court or other binding authority holds
that any release in Section 6 is illegal, void or unenforceable, Executive
agrees to promptly execute a release and agreement that is legal and
enforceable. The Company’s failure to insist upon strict compliance with any
provision of this Agreement, or its failure to assert any right that it may have
hereunder, will not be considered a waiver of such provision or right or any
other provision of or right under this Agreement.
14.Governing Law; Waiver of Jury Trial; Choice of Venue. This Agreement shall be
governed by and construed in accordance with the laws and judicial decisions of
the State of Maryland, without regard to its principles of conflicts of laws.
Notwithstanding anything in this Agreement or elsewhere to the contrary,
Executive and the Company waive their respective rights to a jury trial of any
claims and causes of action arising under or relating to this Agreement, and
each Party agrees to have any matter or dispute arising under or relating to
this Agreement heard and decided solely by a court of competent jurisdiction
located in Baltimore, Maryland.
15.Contingent Separation Benefits. The Company’s continuing obligations under
this Agreement are contingent upon Executive not having committed a significant
uncured breach of his obligations under it, as further described in this Section
15. In the event that either (A) Executive breaches his obligations under this
Agreement intentionally or as a result of Executive’s gross negligence and such
breach results in harm to the Company, or (B)(i) Executive has significantly
breached his obligations under this Agreement, (ii) such breach has caused, or
should reasonably be expected to cause, significant harm to the Company, and
(iii) such breach has not been cured on fifteen (15) days’ (which time may run
concurrent with any other notice provisions of this Agreement) written notice
from the Company describing such breach in reasonable detail and requesting
cure, the Company may cease making any further payments, and providing any
further benefits, under this Agreement.
16.Specific Performance; Further Actions. Each of the Parties agrees, upon
reasonable written request, to execute any further instruments and to take any
further action as may reasonably be necessary to carry out the intent of this
Agreement. Executive’s obligations under this Agreement


15

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




are of a unique character that gives them particular value; Executive’s breach
of any of such obligations will result in irreparable and continuing damage to
the Company. The Company will be entitled to injunctive relief and/or a decree
for specific performance, without the necessity of showing any actual damages or
that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. Any equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief. The prevailing party in any dispute relating to this
Agreement, or the rights and obligations preserved by it, shall be entitled to
full reimbursement of all costs, including reasonable attorney’s fees incurred
in connection with such dispute.
17.Miscellaneous. Notwithstanding anything in this Agreement or elsewhere to the
contrary, neither the Company nor any of its affiliates shall be entitled to
recoup or claw back any compensation from Executive unless Executive has engaged
in either (A) intentional misconduct or grossly negligent behavior (whether by
omission or commission) resulting in harm to the Company, or (B) misconduct that
has caused, or should reasonably be expected to cause, significant harm to the
Company and that is not cured on fifteen (15) days’ written notice from the
Company describing the misconduct in reasonable detail and requesting cure
(which time may run concurrent with any other notice provisions of this
Agreement). In the event of Executive’s death or a judicial determination of
Executive’s incompetence, references in this Agreement to Executive shall be
deemed, where appropriate, to be references to Executive’s estate, heir(s),
beneficiar(ies), executor(s) and/or other legal representative(s). In the event
of any inconsistency between the provisions under this Agreement and those of
any other document, the provisions of this Agreement shall control. The Company
represents that it is fully authorized, by any person or body when authorization
is required, to enter into, and carry out the terms of, this Agreement and the
Second Release.
18.Entire Agreement. This Agreement represents the entire agreement and
understanding concerning Executive’s continued service for, and subsequent
separation from, the Company. Except as provided in Section 7 above, this
Agreement supersedes and replaces any and all prior agreements, understandings,
discussions, negotiations, or proposals concerning the matters addressed herein
and Executive’s employment with and termination from the Company. In deciding


16

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




to sign this Agreement, neither Party has relied on any express or implied
promise, statement, or representation by the other Party, whether oral or
written, except as set forth herein.
To be valid and binding, this Agreement must be counter-signed by Executive, and
returned to the Company, no later than August 4, 2017. Signatures delivered by
facsimile (including, without limitation, by “pdf”) shall be effective for all
purposes.
ACCEPTED AND AGREED BY:


“EXECUTIVE”                    “COMPANY”




TIMOTHY DANIELS                LAUREATE EDUCATION, INC.
        


/s/ Timothy Daniels                    /s/ Douglas L. Becker                


Date: July 11, 2017                    By: Douglas L. Becker
Title: Chairman and CEO
Date: July 11, 2017     






17

--------------------------------------------------------------------------------


STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




Supplemental Release of Claims
This release of claims (“Release” or “Agreement”) is being entered into by and
between Timothy F. Daniels (“Executive”) and Laureate Education, Inc. (together
with its successors and assigns, the “Company” and together with Executive a
“Party”) in connection with the termination of Executive’s employment with the
Company under a Separation Agreement and General Release dated July 11, 2017
(the “Separation Agreement”) and as a condition for Executive receiving the
“Separation Benefits” described in Section 2 of the Separation Agreement.
1.    General Release of All Claims.
a.    General Release. “Executive” (defined for the purpose of this Agreement as
Executive and Executive’s agents, representatives, attorneys, assigns, heirs,
executors, and administrators) fully and unconditionally releases the “Released
Parties” (defined for purposes of this Agreement as the Company and any of its
parents, equity holders, affiliates, subsidiaries, predecessors, successors, and
assigns, and any of its past or present employees, officers, partners, members,
managers, portfolio companies, trustees, investors, agents, insurers, attorneys,
administrators, officials, directors, shareholders, divisions, employee benefit
plans, and the sponsors, fiduciaries, or administrators of employee benefit
plans) from, and agrees not to bring any action, proceeding or suit against any
of the Released Parties regarding, any and all known or unknown claims, causes
of action, liabilities, damages, fees, or remunerations of any sort, arising out
of or in any way related to events, acts, conduct, or omissions occurring at any
time up to and including the Second Release Effective Date, including but not
limited to claims:
i.    arising out of or in any way related to Executive’s employment with from
the Company, or termination of that employment or Executive’s equity interests
in the Company; and/or
ii.    for violation of any written or unwritten contract, agreement, policy,
benefit plan, retirement or pension plan, equity incentive or option plan or
agreement with the Company, or covenant of any kind, or failure to pay wages,
bonuses, employee benefits, other compensation, attorneys’ fees, damages, or any
other remuneration; and/or


18

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




iii.    for discrimination, harassment, or retaliation on the basis of any
characteristic protected under applicable law, including but not limited to
race, color, national origin, sex, sexual orientation, religion, immigration
status, disability, marital or parental status, age, union activity or other
protected activity; and/or
iv.    for violation of, or denial of protection or benefits under, any statute,
ordinance, employee order, or regulation, including but not limited to claims
under Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
the Civil Rights Act of 1866, the Age Discrimination in Employment Act (“ADEA”),
the Older Workers Benefit Protection Act, the Americans with Disabilities Act,
the Family and Medical Leave Act of 1993 (“FMLA”), the Workers’ Adjustment and
Retraining Notification, the Employee Retirement Income Security Act of 1974,
the Equal Pay Act, the National Labor Relations Act (the “NLRA”), the
Rehabilitation Act of 1973, Sections 1981 through 1988 of Title 42 of the United
States Code, the Genetic Information Nondiscrimination Act, Maryland’s
anti-discrimination statute (MD. CODE ANN., STATE GOV’T §§ 20-101 to 20-1203),
the Maryland Constitution, each as may have been amended, or any other federal,
state or local law, statute, ordinance, or any other federal, state or local
statute, ordinance, or regulation regarding employment, termination of
employment, wage and hour issues, discrimination, harassment, retaliation, or
other employment-related matter; and/or
v.    for violation of any public policy or common law of any state relating to
employment or personal injury, including but not limited to claims for wrongful
discharge, defamation, invasion of privacy, infliction of emotional distress,
fraud, negligence, or interference with contract; and/or
vi.    for any breach of fiduciary duty, or implied duty of good faith, or any
other similar duty or obligation, or any matter related to Executive’s
employment with the Company.
b.    ADEA Waiver and Effective Date. Executive acknowledges that he is
knowingly and voluntarily waiving and releasing any rights he may have under the
ADEA, and that the consideration given to him for the waiver and release in this
Agreement is in addition to anything of value to which he was already entitled.
Executive further acknowledges that he has been advised by this writing, as
required by the ADEA and the Older Workers Benefit Protection Act, that: (a) his
waiver and release does not apply to any rights or claims that may arise after
the date he signs


19

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




this Agreement; (b) he should consult with an attorney prior to signing this
Agreement (although he may voluntarily decide not to do so); (c) he has
twenty-one (21) days to consider this Agreement (although he may choose
voluntarily to sign this Agreement sooner); (d) he has seven (7) days following
the date he executes this Agreement to revoke this Agreement; (e) this Agreement
will not be effective until the date upon which the revocation period has
expired unexercised, which will be the eighth day after Executive signs this
Agreement provided that he does not revoke it (the “Second Release Effective
Date”). If Executive revokes this Agreement before the Second Release Effective
Date, Executive will not be entitled to the Separation Benefits under the
Separation Agreement. Nothing in this Agreement prevents or precludes Executive
from challenging or seeking a determination in good faith of the validity of
this waiver under the ADEA, nor does it impose any condition precedent,
penalties, or costs for doing so, unless specifically authorized by federal law.
c.    Excluded Claims. Notwithstanding the broad scope of the general release,
the following are not included in the Released Claims (the “Excluded Claims”):
(i) any rights or claims for indemnification or advancement, Executive may have
pursuant to any written indemnification agreement with the Company or any of its
affiliates to which Executive is a party, or the charter, bylaws, or operating
agreements of the Company or any of its affiliates, or under applicable law;
(ii) any rights that, as a matter of law, whether by statute or otherwise, may
not be waived, such as claims for workers’ compensation benefits or unemployment
insurance benefits; however, to the extent permitted by law, Executive waives
any right or ability to be a class or collective action representative or to
otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on any Excluded Claims in which any of
the Released Parties is a party; (iii) any rights to welfare, retirement,
401(k), vacation pay, or pension benefits that Executive or his beneficiaries
may have; and (iv) any rights arising under, or preserved by, this Agreement. In
addition, nothing in this Agreement prevents Executive from filing a charge or
complaint, reporting to, cooperating with, communicating with, or participating
in any proceeding before the Securities and Exchange Commission, the Equal
Employment Opportunity Commission, the Occupational Safety and Health
Administration, the United States Department of Labor, the National Labor
Relations Board, or other similar state or local agency (the “Government
Agencies”), or from exercising any rights pursuant to Section 7 of the NLRA, or
from taking any action protected under


20

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




the whistleblower provisions of any federal securities law (all the activities
described in this sentence being “Protected Activities”), none of which
activities shall constitute a breach of the release, cooperation,
non-disparagement or confidentiality clauses of this Agreement. Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information to any Parties other than
the Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications, and that any such disclosure without the Company’s written
consent shall constitute a material breach of this Agreement.
d.    Representations. By his signature below, Executive represents that: (a)
the consideration given to him in exchange for the waiver and release in this
Agreement is in addition to anything of value to which he was already entitled;
(b) Executive has been provided by the Company all wages, severance, vacation,
benefits, commissions, bonuses, expense reimbursements, or other amounts owed to
Executive by the Company, other than amounts and other benefits to which he has
a right under the terms of this Agreement and that have not yet been provided;
(c) Executive has not been denied any request for leave to which he believes he
was legally entitled, and Executive was not otherwise deprived of any of his
rights under the FMLA or any similar state or local statute; (d) Executive is
knowingly and voluntarily executing this Agreement waiving and releasing any
claims he may have as of the date he executes it; and (e) he has not assigned or
transferred, or purported to assign or transfer, to any person, entity, or
individual whatsoever, any of the Released Claims. Executive affirms that he has
not filed or caused to be filed, and is not presently a party to, a Released
Claim against any of the Released Parties. Executive further affirms that he has
no known workplace injuries or occupational diseases for which Executive has not
already filed a claim. Executive represents and warrants that he has not
willfully engaged in conduct that would constitute fraud or material dishonesty
with respect to his job duties for the Company.2.    Claims by the Company. The
Company represents as of the date of this Release, that none of Douglas L.
Becker , Robert Zentz, Eilif Serck-Hanssen , nor Ricardo Berckemeyer are
currently aware of any


21

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy




claim that the Company, or any other Released Party, may have against Executive
that arises out of or in any way relates to events, acts, conduct, or omissions
occurring at any time up to and including the date of this Release, other than
claims or rights arising under, or expressly preserved by, Separation Agreement.
3.    The Parties each reaffirm their obligations as set forth in, or described
in, the Separation Agreement, including without limitation in Sections 6, 7, 8,
9, 11 and 12 of that Agreement.
4.    Countersignature by the Company. This Release will be null and void if not
countersigned by the Company, and returned to Executive, within fourteen (14)
days after the Second Release Effective Date.
5.    Signatures. This Release may be executed in counterparts, each of which
shall be deemed an original and all of which together shall be deemed to be one
and the same instrument. Signatures delivered by facsimile (including, without
limitation, by “pdf”) shall be effective for all purposes.
[signatures appear on next page]


22

--------------------------------------------------------------------------------

STRICTLY CONFIDENTIAL
Laureate Education, Inc.
Execution Copy








“EXECUTIVE”                    “COMPANY”




TIMOTHY DANIELS                LAUREATE EDUCATION, INC.
        


/s/ Timothy Daniels                    /s/ Douglas L. Becker                


Date:____________________________        By: Douglas L. Becker
Title: Chairman and CEO
Date:____________________________












23